Citation Nr: 0727947	
Decision Date: 09/06/07    Archive Date: 09/14/07

DOCKET NO.  05-12 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased disability rating for service-
connected lumbar strain with L3-4 spondylosis, disc bulging 
and degeneration, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (the RO).

Procedural History

The veteran served on active duty from May 2002 until July 
2003.

In August 2003, the RO received the veteran's claim of 
entitlement to service connection for a lumbar spine 
disability.  The October 2004 rating decision granted the 
veteran's claim and assigned a 10 percent evaluation for the 
lumbar spine condition.  The veteran disagreed with the 
assigned rating.  The appeal was perfected by the timely 
submission of a substantive appeal (VA Form 9) in April 2005.

In the April 2005 VA Form 9, the veteran requested a 
videoconference hearing.   Such was scheduled for May 2006.  
The veteran did not appear, and has not requested that the 
hearing be rescheduled.  Accordingly, the Board will proceed 
as if the veteran's hearing request had been withdrawn.  See 
38 C.F.R. § 20.704(d) (2006).

This matter was previously before the Board in June 2006, at 
that time it was remanded to Agency of Original Jurisdiction 
(AOJ), via the VA Appeals Management Center (AMC) in 
Washington, DC, for additional development.  That development 
has been completed.  In May 2007 the AMC issued a 
Supplemental Statement of the Case (SSOC) which continued to 
deny the veteran's claim.  
The case has been returned to the Board for further appellate 
action.  




FINDING OF FACT

The veteran's lumbar spine disability is manifested by 
subjective reports of pain and radiculopathy to the right 
foot; objectively, there is slight loss of range of motion 
with flexion to 90 degrees and lateral flexion to 20 degrees 
without pain and to 
30 degrees with pain.  Evidence of weakness, incoordination 
or fatigability was not found on examination.  


CONCLUSION OF LAW

The criteria for the assignment of a disability rating in 
excess of 10 percent for the lumbar spine disability have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2006) and 38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased rating for her service-
connected lumbar spine disability, which is currently 
evaluated 10 percent disabling.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).    

The Board has carefully considered the provisions of the VCAA 
and its implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  Crucially, 
the RO informed the veteran of VA's duty to assist her in the 
development of her claim in a letter dated August 15, 2003, 
by which the veteran was advised of the VCAA.  Specifically, 
she was advised that VA would obtain all evidence kept by the 
VA and any other Federal agency.  She was also informed that 
VA would, on her behalf, make reasonable efforts to obtain 
relevant private medical records not held by a Federal agency 
as long as she completed a release form for such.  The VCAA 
letter specifically informed the veteran that for records she 
wished for VA to obtain on her behalf she must provide an 
adequate description of the records.  Moreover, an August 
2006 letter specifically advised the veteran that in order to 
qualify for an increased disability rating, medical evidence 
of an increase in the severity of the disability was 
required.  

Finally, the Board notes that the August 2003 VCAA letters 
expressly notified the veteran that she should describe any 
additional evidence that she thought was relevant to her 
claim and further directed the veteran that she could submit 
any such information directly to VA   The August 2006 VCAA 
letter informed the veteran:  "If you have any information 
or evidence that you have not previously told us about or 
given to us, and that information or evidence concerns the 
level of your disability  . . ., please tell us or give us 
that evidence as soon as possible."  This complies with the 
requirements of 38 C.F.R. § 3.159 (b) in that it informed the 
veteran that she could submit or identify evidence other than 
what was specifically requested by the RO.  The veteran has 
responded in writing that she has no further information or 
evidence to submit.   

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet.  App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  VA has made a determination 
that this analysis may be analogously applied to any matter 
that involves any one of the five elements of a service-
connection claim listed above.  

Therefore, upon receipt of an application for an increased 
rating claim, section 5103(a) and section 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that an effective date for 
the award of benefits will be assigned if an increased rating 
is awarded.

In this case, elements (1), (2) and (3) [veteran status, 
current existence of a disability and relationship of such 
disability to the veteran's service] are not at issue.  
Notice has been provided as to element (4), degree of 
disability.  
As explained above, she has received proper VCAA notice as to 
her obligations, and those of VA, with respect to that 
crucial element.  

With respect to element (5), effective date, during the 
course of this appeal the RO granted service connection and 
assigned a 10 percent disability rating effective July 31, 
2003, the first day after her separation from service.  No 
earlier effective date is available under the law.  See 
38 C.F.R. § 3.400 (2006).  Thus additional notice as to the 
assignment of an effective date is not necessary.    

With respect to the higher disability rating now being 
sought, because such was denied, the matter of the assignment 
of an effective date therefor is moot.  In other words, any 
lack advisement as to that element is meaningless, because an 
increased disability rating was not assigned and thus there 
can be no effective date to assign.  As explained below, the 
Board is similarly denying the veteran's claim, so the matter 
of any potential effective date for increased rating remains 
moot.  

In any event the veteran has been specifically advised as to 
Dingess elements in letters dated in May 2006 and August 2006 
and again in the May 2007 SSOC.  

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  The RO has obtained the 
veteran's service medical records and private medical 
records.

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2006).   During the course of this appeal, the veteran was 
referred for  VA medical examination and opinion in April 
2005.   

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran and her representative 
have been accorded the opportunity to present evidence and 
argument in support of his claim.  The veteran initially 
requested a videoconference hearing before a member of the 
Board.  She failed to appear and has not requested an 
additional hearing.    

Accordingly, the Board will proceed to a decision on the 
merits.
Pertinent law and regulations
Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2006).  
Rating musculoskeletal disabilities 

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2006) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2006).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2006).


The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or particular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint. 38 C.F.R. § 4.59 (2006).

Specific rating criteria

During the pendency of this appeal, the applicable rating 
criteria for the spine, found at 38 C.F.R. § 4.71a, were 
amended effective September 26, 2003.  
See 68 Fed. Reg. 51, 454-51, 458 (Aug. 27, 2003).  The 
veteran was provided with the new regulatory criteria in the 
August 2006 letter and again in the May 2007 SSOC.  

Where a law or regulation changes after the claims have been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
See VAOGCPREC 7-2003.  The Board will therefore evaluate the 
veteran's service-connected lumbar spine disability under 
both the former and the current schedular criteria, keeping 
in mind that the revised criteria may not be applied to any 
time period before the effective date of the change.  See 38 
U.S.C.A. § 5110(g) (West 1991); 38 C.F.R. § 3.114 (2002); 
VAOPGCPREC 3-2000; Green v. Brown, 10 Vet. App. 111, 117 
(1997).

(i.) The current schedular criteria

The veteran's service-connected low back disability has been 
evaluated by the RO under current  Diagnostic Code 5237 
[lumbosacral strain].

For diagnostic codes 5235 to 5243 (unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes), effective September 26, 
2003, a General Rating Formula for Diseases and Injuries of 
the Spine will provide that with or without symptoms such as 
pain, stiffness, or aching in the area of the spine affected 
by residuals of injury or disease the following ratings will 
apply.  The General Rating Formula for Diseases and Injuries 
of the Spine provides as follows: 

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.  

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.
  
A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

For purposes of VA compensation, normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation. 
The normal combined range of motion of the thoracolumbar 
spine is 240 degrees. See 38 C.F.R. § 4.71a, Plate V and Note 
(2) to the General Rating Formula for Diseases and Injuries 
of the Spine (2006).

(ii.) The former schedular criteria

Under former Diagnostic Code 5295 [lumbosacral strain], the 
following levels of disability are included.

40 % Severe; with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion;

20 % With muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position;

10 % With characteristic pain on motion;

0 % With slight subjective symptoms only;

38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

Analysis

The veteran seeks an increased disability rating for her 
service-connected lumbar spine disability, which is currently 
rated 10 percent disabling under current Diagnostic Code 5237 
[lumbosacral strain] (and thus under the General Rating 
Formula for Diseases and Injuries of the Spine).  Her primary 
complaint is of pain, which she states limits her activities.  

For the reasons set out below, the Board has determined that 
a higher disability rating is not available.        

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case." Butts v. Brown, 
5 Vet. App. 532, 538 (1993). One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).  The Board has 
considered whether another rating code is "more 
appropriate" than the ones used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).

(i.)  The current schedular criteria

The veteran's service-connected lumbar spine disability, 
according to the April 2005 VA examination, includes 
limitation of motion and reports of pain.  A December 2005 
assessment is "back sprain". The service medical records 
show that the veteran's in-service injury was lumbar strain.

Given the history of lumbar strain and the current symptoms, 
Diagnostic Code 5237 [lumbosacral strain] is the most 
appropriate Diagnostic Code under the current version of the 
rating schedule.  In any event, under the current schedular 
criteria, all disorders of the spine except for 
intervertebral disc syndrome, are rated under the same 
general criteria.  

With respect to the rating criteria for intervertebral disc 
syndrome, the medical evidence of record does not indicate 
that the veteran has been diagnosed with intervertebral disc 
syndrome.  A May 2004 private MRI report specifically ruled 
out herniated nucleus pulposus and contained no finding of 
intervertebral disc syndrome.  Moreover, the medical 
evidence, including the recent April 2005 VA examination, 
does not demonstrate neurological deficits such as 
radiculopathy, which are a significant factor in rating 
intervertebral disc syndrome.  Finally, the veteran has no 
history of incapacitation, that is to say prescribed bed 
rest, arising from her service-connected low back disability.  
Accordingly, rating under the current criteria for 
intervertebral disc syndrome is not appropriate.  

Accordingly, in its consideration of the current version of 
the rating schedule, the Board will apply the General Rating 
Formula for Diseases and Injuries of the Spine.

(ii.)  The former schedular criteria

For reasons similar to those stated above, the Board finds 
that the veteran's service-connected lumbar spine disability 
is most appropriately rated under former Diagnostic Code 5295 
[lumbosacral strain].  This matches the veteran's history, 
diagnosis and symptoms.  

With respect to other diagnostic codes pertaining to the 
lumbar spine, there is no medical evidence of fracture 
residuals cord involvement, and/or ankylosis, so Diagnostic 
Codes 5285, 5286 and 5289 are generally not for application.

The Board has also considered former Diagnostic Code 5292 
[spine, limitation of motion, lumbar].  However, the medical 
evidence of record, discussed in greater detail below, 
indicates that any loss of motion of the lumbar spine is only 
"slight", so application of this diagnostic code would not 
be more advantageous to the veteran.  

The medical evidence does not support rating the veteran 
under former Diagnostic Code 5293 [intervertebral disc 
syndrome].  As noted above, there is no medical evidence of 
intervertebral disc syndrome or herniated nucleus pulposus, 
and no objective evidence of significant neurological 
symptomatology. 

Accordingly, the Board will apply former Diagnostic Code 5295 
in rating the veteran's lumbar spine disability.  The veteran 
herself has not suggested any other Diagnostic Code which may 
be more appropriately applied.

Schedular rating

(i.)  The current schedular criteria

The veteran's service-connected disability is currently rated 
as 10 percent disabling.
Under the current schedular criteria, to warrant a 20 percent 
disability rating under the General Rating Formula for 
Diseases and Injuries of the Spine, the veteran must show 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

As for forward flexion of the thoracolumbar spine, the VA 
examiner found that the veteran has full flexion to 90 
degrees; and lateral extension to 20 degrees without pain and 
30 degrees with pain. [This approximates full ranges of 
motion; see 38 C.F.R. § 4.71a, Plate V.]  The objective 
evidence of record does not support a finding that loss of 
flexion is in the 30-60 degree range; it is full at 90 
degrees.  
Nor does the evidence show that the combined range of motion 
of the thoracolumbar spine is 120 degrees or less.

Further, the VA examination report indicates that the veteran 
has no muscle spasm, much less muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour.  There is no evidence of either an abnormal 
gait or abnormal spinal contour.  

The veteran thus does not meet the criteria for a 20 percent 
rating by simply having scoliosis.

Additionally, as there is no objective evidence of forward 
flexion of the thoracolumbar spine to 30 degrees or less, or 
of ankylosis of the thoracolumbar spine, the veteran's 
service-connected low back disability does not warrant 40, 
50, or 100 percent ratings under the General Rating Formula 
for Diseases and Injuries of the spine.  

In that regard, the Board notes that the medical evidence of 
record, including the VA examination, does not indicate 
findings of ankylosis.  Ankylosis is the "immobility and 
consolidation of a joint due to disease, injury or surgical 
procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
[citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)].   It is 
clear that the veteran's spine is not immobile.

The Board therefore concludes that the medical evidence of 
record does not support the assignment of a higher disability 
rating than the currently assigned 10 percent under the 
current schedular criteria.    

(ii.)  The former schedular criteria

As discussed in the law and regulations section above, under 
the former version of Diagnostic Code 5295, to warrant a 20 
percent disability rating on the basis of lumbosacral strain, 
the evidence must show muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.

In this case, the April 2005 VA examiner specifically found 
in that the veteran had no objective evidence of muscle spasm 
in the back.  Additionally, the VA examination, VA treatment 
records and private treatment records do not show loss of 
lateral spine motion or objective demonstration of muscle 
spasm.  

With respect to the veteran's complaints of pain, the 10 
percent disability rating which is currently assigned 
specifically contemplates characteristic pain on motion.

Moreover, none of the characteristics which would allow for 
the assignment of a 40 percent rating under Diagnostic Code 
5295, including a positive Goldwaithe's sign and marked 
limitation of forward bending from a standing position, are 
present.  
There is no loss of lateral motion; additionally, marked 
limitation of forward bending is not supported by the record.

In short, the veteran's symptoms do not allow for an 
increased rating under former Diagnostic Code 5295.  

DeLuca considerations

The Board must also address the provisions of 38 C.F.R. §§ 
4.40, 4.45 and 4.59 (2006).  See DeLuca, supra.  

There is no evidence of additional disability due to loss of 
motion, fatigability, weakness, incoordination and the like.  
Specifically, the April 2005 VA examiner made a specific 
finding of the absence of weakness, fatigue or lack of 
endurance.    

There is no medical evidence to the contrary.  Although the 
veteran has reported low back pain, the record indicates that 
the pain is controlled with pain relievers and that the 
veteran continues to lead an active lifestyle.  Thus, there 
is no basis on which to assign a higher level of disability 
based on 38 C.F.R. §§ 4.40, 4.45 and 4.59.  

Fenderson considerations

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

In this case, the medical evidence of record does not 
indicate that the symptomatology of the veteran's service-
connected lumbar spine disability has warranted or 
approximated the criteria for assignment to a disability 
rating in excess of 10 percent at any time since the 
effective date of service connection, July 31, 2003.

If anything, the medical records support the proposition that 
the veteran's condition has improved.  In March 2004, the 
veteran characterized her pain level as a "7" on a 1 to 10 
scale, 10 being the worst.  During a December 2004 medical 
appointment, the veteran described her pain level as a "5".  
In April 2005 she identified the pain level as "3", and 
during her June 2006 annual physical identified a pain level 
of "0".  No new symptomatology has been shown during the 
appeal period, and all of her visits have been routine check-
ups and medication management, with the exception of a 
December 2005 visit when she sought treatment for an 
aggravation due to a sports injury (step aerobics).  

Accordingly, the evidence of record does not indicate that 
the level of disability met or approximated the next-higher 
disability level at any time during the period under appeal.  
The 10 percent disability rating will be continued from July 
31, 2003 forward.    

Extraschedular rating

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2006), Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

In the May 2007 SSOC, the AOJ found that referral for an 
extraschedular was not warranted.  The Board will, 
accordingly, consider the provisions of 38 C.F.R. 3.321(b)(1) 
(2006) in connection with the issue on appeal.  See 
VAOPGCPREC 6-96 (August 16, 1996); see also Bagwell v. Brown, 
9 Vet. App. 337, 339 (1996).

There is no evidence of an unusual clinical picture, symptoms 
which are out of the ordinary, or any other factor which 
could be characterized as exceptional or unusual regarding 
the veteran's lumbar spine disability.  There also is no 
evidence of hospitalization for the lumbar spine complaints 
in the recent past.  In fact, it appears that the veteran 
does not seek regular treatment for her back condition, 
having concluded physical therapy in December 2004.  

With respect to marked interference with employment, 
according to the record the veteran is a full-time student.  
There is no indication that the lumbar spine disability has 
in any way disrupted the veteran's ability to complete her 
studies or otherwise prevents her from employment.  

The Board has no reason to doubt that the veteran's service-
connected lumbar spine disability causes her discomfort.  
However, there is no indication in the record that the 
disability markedly interferes with her ability to work 
beyond the level which is contemplated by the currently 
assigned 10 percent rating.  Loss of industrial capacity is 
the principal factor in assigning schedular disability 
ratings.  
See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].

In short, the Board has been unable to identify any factor 
consistent with an exceptional or unusual disability picture.  
Accordingly, referral for extraschedular evaluation is not 
warranted.

Conclusion

For the reasons and bases set out above, the Board has 
determined that the criteria for the assignment of a 
disability rating in excess of the currently assigned 
10 percent disability have not been met.  The preponderance 
of the evidence is against the veteran's claim.  The benefit 
sought on appeal is accordingly denied. 


ORDER

Entitlement to an increased disability rating in excess of 
the currently assigned 10 percent for the veteran's service-
connected lumbar spine disability is denied.  




____________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


